Citation Nr: 0516182	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04 05-144	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956, and he had subsequent service in the Naval 
Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision by a special processing unit 
known as the "Tiger Team" located at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In February 2003, the veteran filed a notice of 
disagreement (NOD) with the decision denying his claim for 
service connection for asbestosis and the assignment of a 10 
percent rating for his service-connected tinnitus.  However, 
he did not file a substantive appeal (see VA Form 9 dated in 
February 2004) with regard to the claim for tinnitus.  So an 
appeal of this issue has not been perfected and, therefore, 
is not currently before the Board.  See 38 C.F.R. § 20.200 
(2004).

In his February 2004 substantive appeal, however, the veteran 
raised the issue of reopening his claim for thyroid cancer.  
So this claim is referred to the RO for appropriate 
development and consideration.

In October 2004, the veteran withdrew his request for a 
hearing before the Board using video-conferencing technology.  
38 C.F.R. § 20.704(e).


FINDING OF FACT

The weight of the medical evidence indicates the veteran does 
not currently have a diagnosis of asbestosis. 

CONCLUSION OF LAW

The veteran does not currently have asbestosis that was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the RO sent the veteran a letter in April 2002 
outlining the specific evidence necessary to substantiate a 
claim based on exposure to asbestos in accordance with VA's 
Adjudication and Procedure Manual, M21-1, Part VI, par. 
7.21(d)(1) and VAOPGCPREC 4-2000 (April 13, 2000).  In 
October 2003, the RO sent a VCAA letter to him, which 
outlined the evidence necessary to substantiate his claim; 
the evidence that was on record at the time of that letter; 
the evidence VA would assist him in obtaining; and the 
evidence it was expected that he would provide.  These 
letters satisfied the first three notice requirements 
outlined in 38 C.F.R. 
§ 3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Although the April 2002 and October 2003 VCAA notice letters 
that were provided to the veteran did not contain the precise 
language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The letters requested that he provide or identify 
any evidence supporting his claim and specifically outlined 
the necessary evidence.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004);  see also Mayfield 
v. Nicholson, 2005 WL 957317, at *17 (Vet. App. Apr. 14, 
2005) (Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

Regarding the timing of the notices, the April 2002 letter 
was issued before the initial RO adjudication in October 
2002, but this letter was deficient because it did not 
outline the responsibilities of VA and the veteran in 
obtaining additional evidence.  The October 2003 letter, did 
substantially fulfill the VCAA notice requirements.  But, the 
October 2003 notice did not comply with the requirement that 
notice must precede the initial RO adjudication.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 
18 Vet. App. at 120.  Nonetheless, the April 2002 and October 
2003 letters provided the veteran with ample opportunity to 
respond before VA readjudicated his claim and issued the 
statement of the case (SOC) in December 2003 addressing 
any additional evidence that had been received since the 
October 2002 decision in question.

The veteran responded to the April 2002 and October 2003 
letters by providing additional information relating to his 
claim for asbestosis.  In December 2004, he submitted 
additional evidence directly to the Board relating to his 
naval service.  He did not submit a waiver of initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ) (i.e., the RO).  See 38 C.F.R. § 20.1304 
(2004), as amended by 69 Fed. Reg. 53,807 (Sep. 3, 2004).  
However, as explained in more detail later in this decision, 
this additional evidence is not pertinent to his claim 
because VA already has conceded that he was exposed to 
asbestos during his military service.  So a waiver of initial 
AOJ consideration is not required.  Id. 

Under the circumstances, the Board finds that the veteran was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA" and thus 
"essentially cured the error in the timing of notice".  
Mayfield v. Nicholson, 19 Vet. App. at  No. 02-1077, slip op. 
at 32, 2005 WL957317, at *22 (Apr. 14, 2005) (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

With respect to the April 2002 letter, the veteran was 
requested to respond within 15 days.  He was asked to respond 
within a year to the October 2003 letter.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 15-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and his personnel records.  Private medical 
opinions and records from were also submitted.  Furthermore, 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of the claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

The veteran's SMRs indicate that a September 1974 chest X-ray 
revealed calcified granuloma in his right upper lung, but was 
otherwise within normal limits.  There was no active disease.  
A February 1979 chest X-ray also revealed calcified granuloma 
in his right upper lung.  The lungs were otherwise clear with 
no pleural fluid and no active disease present.  An October 
1983 chest X-ray also revealed minimal scarring in his left 
lung base.  A note indicated there was another density seen 
superimposed over the anterior end of the right first rib 
that probably represented chronic change, or a density 
associated with the costochondral junction.  An apical 
lordotic film of the chest was recommended.  

The veteran's personnel records indicate he was a mechanical 
engineer aboard various naval vessels.  Later, he was 
employed by the Naval Ships Engineering Center as a technical 
specialist in the boiler section.  He was also employed by 
the Department of Navy as a Senior Project Manager and one of 
his responsibilities involved replacing asbestos.

An October 1994 letter from Dr. Schonfeld indicates this 
doctor reviewed a chest X-ray and found there were 
interstitial changes in the lower portions of both lungs, 
accompanied by bilateral pleural thickening.  This doctor 
stated "[t]hese changes are consistent with asbestosis due 
to occupational exposure to asbestos on board ships."

A December 2001 letter from Dr. Buono indicates the veteran 
was examined in May 1996, and a medical history was taken and 
his sea service records were reviewed.  The doctor stated 
that he performed a pulmonary function test (PFT) and a chest 
X-ray.  He opined:  "In summary, the results of the physical 
examination, health history, sea service history, and the 
test results, in my opinion, lead to the diagnosis of 
interstitial and pleural disease that is a direct result of 
shipboard exposure to asbestos fibers."  Attached was a May 
1996 spirometer chart with normal results.

The report of an August 2002 VA examination indicates the 
veteran complained of a nonproductive cough, and of some 
minimal difficulty with breathing.  He reported a history of 
smoking less than a pack of cigarettes a day for one year, 
followed by cigars for several years.  He reported that he 
could walk about a mile and could walk up and down stairs, 
but had to stop because of discomfort in his knees.  
Upon physical examination, both sides of the chest expanded 
equally and appropriately with inspiration.  Breath sounds 
were normal.  There were no adventitial sounds noted.  The 
diagnoses noted were:  asbestos exposure; papillary thyroid 
cancer, status post thyroidectomy; atrial flutter by history; 
and melanoma, status post excision.  The examiner further 
noted that it was not possible to separate the two presumed 
exposures (i.e., exposure during active duty and during 
civil employment).  The doctor stated that "[a]t the present 
time, [the veteran] has a minimal nonproductive cough and 
complains of general tiredness.  No wheezing has been noted.  
[The veteran] does not have cyanosis or increased respiratory 
rate.  There is no clinical evidence of cor pulmonale."

A PFT revealed a mild diffusion defect, however there was no 
airway obstruction and lung volumes were within normal 
limits.

An October 2002 addendum to the August 2002 VA examination 
discussed the results of the chest X-ray and CT scan.  The 
results indicated evidence of a previous granulomatous 
infection, but no evidence of asbestosis as diagnosed by 
pleural or diaphragmatic calcification.  


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

As the Decision Review Officer (DRO) already explained in the 
April 2004 conference report, VA concedes the veteran was 
exposed to asbestos in service.  He was an engineer working 
in naval shipyards, aboard ships, and engine rooms.  At one 
time, he was even specifically assigned the duty of 
overseeing asbestos replacement.  While it is probably true 
that he was exposed to asbestos for a longer period of time 
during his civilian career, as the VA examiner pointed out in 
his August 2002 report, it is impossible to separate the two 
exposures (i.e., that while on active duty versus civilian 
employment).  So for the purposes of determining service 
connection, it must be presumed that exposure occurred while 
on active duty, especially when resolving the benefit-of-the-
doubt in the veteran's favor.  See 38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.

The determinative issue then becomes whether the veteran 
currently has asbestosis.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
See, too, Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Drs. Schonfeld and Buono both provided letters wherein they 
diagnosed the veteran with interstitial changes and pleural 
thickening (i.e., asbestosis) based on X-rays.  Dr. Buono 
also noted that a comprehensive physical examination was 
conducted along with a PFT and a chest X-ray.  The Board 
notes that the radiographic and PFT results were not 
submitted along with this letter.  And despite a specific 
request in the October 2003 VCAA letter to the veteran to 
provide authorizations so that VA could assist him in 
obtaining treatment records from private physicians, he 
failed to provide authorizations for Drs. Buono and 
Schonfeld.  See 38 § 3.159(c)(1)(i) (The veteran must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from non-Federal agency or department 
custodians, including authorizing the release of existing 
records in a form acceptable to the custodian holding the 
records).  Alternatively, he was invited to obtain those 
records himself and submit them directly to the Board, but he 
failed to do so for these physicians.  So unfortunately, 
treatment records and test results from these physicians are 
not in the claims file.  (that said, the Board realizes Dr. 
Buono included a spirometer chart, which measures pulmonary 
function, but those results were normal).

On the other hand, the VA examiner did not find objective 
clinical evidence of asbestosis diagnosed by pleural or 
diaphragmatic calcification.  This was based on a chest X-
ray, CT scan, and the report of a radiologist.  The tests did 
reveal evidence of an old granulomatous disease, which is 
consistent with the veteran's SMRs.  

Guidelines are provided for making a clinical diagnosis of 
asbestosis in VA Adjudication and Procedure Manual, M21-1, 
Part VI, par. 7.21(c).  These guidelines state:

The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may 
include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the 
fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale 
can be demonstrated by instrumental methods.  
Compensatory emphysema may also be evident.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
opinion over the private physicians' medical opinions to the 
contrary.

The veteran has provided letters by Drs. Schonfeld and Buono 
supporting a diagnosis of asbestosis, but he has not provided 
the supporting medical records that provide the bases for 
such opinions.  The only medical record that was submitted 
was a spirometer chart from Dr. Buono - which, as mentioned, 
showed normal results.  This seems to contradict Dr. Buono's 
own diagnosis.  And as also mentioned previously, the veteran 
did not provide authorizations so that VA could attempt to 
assist him in obtaining these records.  So the Board has no 
choice but to make a determination based on the evidence of 
record - or lack thereof.  

In comparison, the VA examiner found no evidence of 
asbestosis diagnosed by pleural or diaphragmatic 
calcification.  The radiologist also did not find asbestosis.  
And this determination was based not only on a PFT and chest 
X-ray, but also based on a CT scan.  The results of all of 
these tests are in the c-file and provide the bases for the 
VA examiner's opinion.  And, as the RO pointed out in its 
October 2002 rating decision, a CT scan is a more detailed 
procedure than a chest X-ray.  Therefore, the VA examiner's 
opinion must be given more probative weight.  Also the VA 
examiner's opinion was based on a review of the entire claims 
file as well as a review of the medical opinions provided by 
Drs. Buono and Schonfeld.  For this reason, this opinion is 
especially probative.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

The Board is sympathetic to the veteran's concern over having 
been exposed to asbestos both during service and during his 
civilian career.  But without a current diagnosis of 
asbestosis based on radiographic evidence of parnechymal lung 
disease, he is not entitled to service connection.  The Board 
recognizes that asbestos-related diseases may be latent for 
10 to 45 or more years.  See M21-1, Part VI, par. 7.21(b)(2).  
Therefore, in the unfortunate event he develops asbestosis in 
the future, or obtains the necessary clinical confirmation 
that he currently has this condition, he is encouraged to 
file a petition to reopen this claim based on new and 
material evidence.  38 C.F.R. § 3.156(a).

In the meantime, though, the claim for service connection for 
asbestosis must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply insofar as whether he has this 
condition.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for service connection for asbestosis is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


